Citation Nr: 0209859	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the appellant's countable annual income constitutes a 
bar to receipt of improved death pension benefits.  


ATTORNEY FOR THE BOARD


Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in May 1999.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision, which held 
that the appellant was not entitled to VA improved death 
pension benefits on the basis that her countable income 
exceeded the maximum allowable pension income limit.  

This case was before the Board in March 2001 and was remanded 
for additional development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran died in May 1999.

3.  The appellant's countable annual income was in excess of 
$5,884 for the period of May 1, 1999 through November 1999, 
$6,026 for the period of December 1999 through November 2000, 
and $6,237 for the period of December 2000 through July 2001, 
for improved death pension benefits for a surviving spouse 
with no dependents.



CONCLUSION OF LAW

The appellant's countable annual income is excessive for 
receipt of VA improved death pension benefits.  38 U.S.C.A. 
§§ 1503, 1541, 1542 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 
3.23(a)(5), 3.271, 3.272, 3.273 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim without further developing the claim, as 
the requirements of the new law and regulations have 
essentially been satisfied.  

In this regard, by virtue of the December 1999 Statement of 
the Case, a July 2001 letter from the RO, and the April 2002 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant has been advised of the law and 
regulations governing her claim, and has been given notice of 
the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The Board first notes that the veteran died in May 1999.  The 
appellant's claim was received on June 4, 1999.  As her claim 
was received within 45 days of the veteran's death, the 
effective date of an award of death pension benefits, if 
warranted, would be the first day of the month in which the 
veteran's death occurred, i.e., May 1, 1999.  38 C.F.R. 
§ 3.400(c)(3)(ii) (2001).  

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 1991); 
38 C.F.R. § 3.3(b)(4) (2001).

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents is $5,884 effective 
December 1, 1998; $6,026 effective December 1, 1999; and 
$6,237 effective December 1, 2000.  See 38 C.F.R. 
§ 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

In general, when determining countable income for improved 
death pension purposes, all payments of any kind and from any 
source are considered income unless specifically excluded.  
38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 3.271(a) 
(2001).  

Exclusions from a surviving spouse's countable income for 
purposes of determining entitlement to such pension are set 
out by regulation and include the veteran's final expenses, 
as well as certain medical expenses.  See 38 C.F.R. § 3.272 
(2001). Specifically, the veteran's final expenses such as 
the expenses of the veteran's just debts, last illness, and 
burial are excluded.  38 C.F.R. § 3.272(h) (2001).  

Exclusions also include any unreimbursed amounts which have 
been paid within the 12-month annualization period for 
medical expenses.  An estimate based on a clear and 
reasonable expectation that unusual medical expenses will be 
realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to necessary 
adjustment.  Such amounts are excluded to the extent that 
they exceed 5 percent of the applicable maximum annual 
pension rate for the spouse as in effect during the 12-month 
annualization period in which medical expenses were paid.  38 
C.F.R. § 3.272(g) (2001).

The provisions regarding entitlement to improved death 
pension benefits require that the maximum annual pension 
income limit for a surviving spouse with no dependents be 
reduced by her monthly countable income that has been 
annualized, i.e., multiplied by 12, from the date of 
entitlement.  38 C.F.R. §§ 3.271, 3.272, 3.273 (2001).

Furthermore, nonrecurring income, received or anticipated on 
a one-time basis during a 12-month annualization period, will 
be counted as income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(a)(3) 
(2001).  The amount of any nonrecurring countable income 
received by a beneficiary shall be added to the beneficiary's 
annual rate of income for a 12-month annualization period 
commencing on the effective date on which the nonrecurring 
income is countable.  38 C.F.R. § 3.273(c) (2001).

After careful review of the evidence, the Board concludes 
that the appellant's countable income, for the 12 month 
annualization period from May 1, 1999 through April 2000, was 
excessive for receipt of VA improved death pension benefits.

For the period at issue, the facts are not in dispute 
regarding the appellant's income.  She received $7,362 in 
Social Security benefits, $2,940 from Virginia State 
Retirement, a one-time Social Security death payment of $255, 
and a one-time life insurance payment in the amount of 
$6,000.  As stated above, in addition to the Social Security 
and Virginia State Retirement benefits, nonrecurring income 
will be counted as income for a full 12-month annualization 
period following receipt of the income.  38 C.F.R. § 3.271 
(2001).  The appellant received nonrecurrent income in the 
form of a Social Security death payment and life insurance 
proceeds.  Therefore, these payments are included as income 
for the period from May 1999 through April 2000, amounting to 
a total income of $16,557 for this period.

Once the total amount of income is determined, final expenses 
and unreimbursed medical expenses must be excluded.  In this 
case, the appellant indicated on her June 1999 claim that she 
paid $4,300 in burial expenses for the veteran.  However, a 
receipt from the funeral home shows that the appellant paid a 
total of $3,744.53 in burial expenses.  The record also 
indicates that the appellant paid $125 in flower expenses.  
Furthermore, in August 1999, the RO granted the appellant 
$450 for burial expenses.  Taking these expenses and payments 
into account, the total of final expenses paid by the 
appellant amounts to $3,419 ($3,869 in burial expenses minus 
the $450 grant from the VA).

As for unreimbursed medical expenses, the Board notes that 
they are in excess of 5 percent of the applicable maximum 
annual pension rates (i.e., they are in excess of $294 
effective December 1998 and $301 effective December 1999).  
For the period of May 1999 through April 2000, taking into 
consideration the medical expense report submitted in July 
1999 with the updated Medical Expense Report of April 2001 
(which contains essentially the same amounts she previously 
reported), the Board finds that the appellant paid $387 for 
Medicare expenses, $1,358 for private insurance, $2,449 for 
prescription medication, $360 for transportation costs, and 
$365 for prescription eyeglasses and examination.  Thus, the 
amount of unreimbursed medical expenses for the period totals 
$4,919.  However, only that amount in excess of 5 percent of 
the maximum annual pension limit is considered excludable 
from income for pension purposes, which in this case would be 
$4,625 (effective May 1999 through November 1999) and $4,618 
(effective December 1999 through April 2000).  

Consequently, reducing the appellant's total income ($16,557) 
by the burial expenses ($3,419) and unreimbursed medical 
expenses ($4,625 for May through November 1999, and $4,618 
for December 1999 through April 2000), the Board calculates 
that the appellant's countable income from May 1999 through 
April 2000, for death pension purposes is not less than 
$8,513.  Further, there is no evidence to the effect that the 
appellant's income is significantly less than she reported or 
that her unreimbursed medical expenses were more than 
reported.  

Therefore, the Board finds that after taking into 
consideration the appellant's income, as well as her burial 
and medical expenses, her countable annual income for the 
period of May 1, 1999 through April 2000 exceeds the maximum 
income limits (of $5,884 from May through November 1999 and 
$6,026 from December 1999 through April 2000) set by law.  
38 U.S.C.A. §§ 1503, 1541, 1542 (West 1991); 38 C.F.R. 
§§ 3.3(b)(4), 3.23(a)(5), 3.271, 3.272 (2001).  

The Board also notes that in response to the RO's request for 
additional information, the appellant submitted in May 2001 
and July 2001 updated reports of income and unreimbursed 
medical expenses.  These reports covered the period from May 
1999 through July 2001.  The evidence pertinent to the 12 
month annualization period beginning May 1, 1999 has been 
addressed hereinabove.  As for the evidence pertinent to the 
12 month annualization periods after April 2000, the RO has 
considered it.  In an April 2002 Supplemental Statement of 
the Case, the RO found that for those subsequent periods her 
countable income continued to be in excess of the maximum 
annual pension rates for payment of death benefits.  

In a careful review of the additional reports regarding the 
appellant's income and unreimbursed medical expenses, the 
Board finds that her countable income for the annualization 
periods beginning after April 2000 is in excess of the 
maximum annual rates (i.e., $6,026 effective in December 1999 
and $6,237 effective in December 2000) for receipt of 
improved death pension.  Her annual income consists of Social 
Security ($7,536 from May 2000 through November 2000, and 
increased to $7,800 from December 2000) and retirement 
benefits ($2,988 from May 2000 through August 2000, and 
increased to $3,048 from September 2000).  Thus, without yet 
considering unreimbursed medical expenses, her calculated 
annualized income is considered to be $10,524 during the 
period from May 2000 through August 2000, $10,584 from 
September 2000 through November 2000, and $10,848 from 
December 2000.  

In order to receive improved death pension benefits, her 
unreimbursed medical expenses annualized must amount to more 
than $4,498 during the period from May 2000 through August 
2000, $4,558 from September 2000 through November 2000, and 
$4,611 from December 2000.  Further, only that amount of 
medical expenses in excess of 5 percent of the maximum annual 
pension limit is considered excludable from income for 
pension purposes, which in this case would be only those 
medical expenses over $301 from May 2000 through November 
2000 and $311 from December 2000 to November 2001.  Her 
unreimbursed medical expense reports, which reflect expenses 
of $3,758 for the period of June 2000 through December 2000, 
$2,720 for the period of January 2001 through April 2001, and 
$4,313 for the overlapping period of January 2001 through 
July 2001, do not show that her excludable expenses are 
sufficient to reduce her income to below the maximum annual 
rate for receipt of benefits.  

Accordingly, the Board must find that the appellant's 
countable income is a bar to receipt of improved death 
pension benefits.  There is no interpretation of the facts of 
this case which will support a legal basis for favorable 
action with regard to her claim.  Since the law is 
dispositive, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The Board notes that if significant 
changes arise in her countable income, the appellant may 
again submit a claim, with updated income information, in an 
effort to receive VA pension benefits.


ORDER

As the appellant's income is excessive for receipt of VA 
improved death pension benefits, the appeal is denied.



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

